Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 11, 2018

The Court of Appeals hereby passes the following order:

A18A1889. BOBBY JO ALEXANDER-LISTER v. U.S. BANK, NATIONAL
    ASSOCIATION.

      This case began as a dispossessory proceeding in magistrate court. After the
magistrate court issued a writ of possession in favor of the plaintiff, the defendant
Bobby Jo Alexander-Lister appealed to the superior court. On March 14, 2018, the
superior court also issued a writ of possession in favor of the plaintiff. Alexander-
Lister then filed this direct appeal on April 12, 2018. We lack jurisdiction for two
reasons.
      First, “appeals from decisions of the superior courts reviewing decisions of
lower courts by certiorari or de novo proceedings shall be by application for
discretionary appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333)
(2003); see also OCGA § 5-6-35 (a) (1). Because Alexander-Lister did not follow the
proper procedure for requesting appellate review in this case, we lack jurisdiction.
      Second, although a notice of appeal generally may be filed within 30 days of
entry of the order sought to be appealed, appeals from judgments in dispossessory
actions must be filed within 7 days of the date the judgment was entered. OCGA §
44-7-56; Radio Sandy Springs v. Allen Road Joint Venture, 311 Ga. App. 334, 335-
336 (715 SE2d 752) (2011). Here, Alexander-Lister filed the notice of appeal 29
days after entry of the superior court’s order, and therefore this appeal is untimely.
Accordingly, this appeal is hereby DISMISSED.

                             Court of Appeals of the State of Georgia
                                    Clerk’s Office, Atlanta,____________________
                                                              07/11/2018
                                    I certify that the above is a true extract from
                             the minutes of the Court of Appeals of Georgia.
                                    Witness my signature and the seal of said court
                             hereto affixed the day and year last above written.


                                                                             , Clerk.